66 N.Y.2d 906 (1985)
The People of the State of New York, Respondent,
v.
James Sanders, Appellant.
Court of Appeals of the State of New York.
Argued November 12, 1985.
Decided November 26, 1985.
David P. Friedman and Philip L. Weinstein for appellant.
Elizabeth Holtzman, District Attorney (Rosalyn H. Richter and Barbara D. Underwood of counsel), for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER concur; Judge TITONE taking no part.
*908MEMORANDUM.
The order of the Appellate Division should be affirmed.
By allowing the witness to testify at trial as to his observations at the scene of the crime, including his description of the person he saw in the hallway with a gun, the trial court did not violate the pretrial ruling prohibiting the witness from making an in-court identification. As found by the Appellate Division, the witness gave his description to the police prior to the suggestive identification procedures at the station house, and thus the description itself was not tainted by those procedures.
We also agree with the finding that defendant was not prejudiced by the prosecutor's opening remarks.
Order affirmed in a memorandum.